Cadhoon, J.,
delivered the opinion of the court.
If the appellee could have sued in his own name in trover under 26 Am. & Eng. Enc. Law (1st ed.), p. 755, and note to Harker v. Dement, 52 Am. Dec., 678, 679, it could waive the tort and sue for value, and averment and proof of the assignment by Taylor were unnecessary. But we think the evidence shows such assignment by Taylor of his interest as carried his right to sue, even if such right did not exist before. The case of Gabbert v. Wallace, 66 Miss., 618, 5 South., 394, is not similar to this. The case before us is not the case of assignment of debt secured by trust deed. We think the damages sufficiently shown.

Affirmed.